DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing the condition where the message 3 is sent based on K1 and K2, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

a delay k1 or the terminal device, and a delay k2 configurable for the terminal device”.
However, the disclosure teaches using a delay k1 and a delay k2 based on a certain conditions. For example, par.[0364 – 0365] discloses “For example, when the frequency is less than 6 GHz, the offset factor is K1 (for example, K1=624); and when the frequency is greater than 6 GHz, the offset factor is K2 (for example, K2=312). Optionally,   and K1 and K2 maybe any values between 1 and 624.[0365]   In a possible design, different bands correspond to different timing advance offsets. For example, when the frequency is less than 6 GHz, the timing advance offset is K1 (for example, K1=624); and when the frequency is greater than 6 GHz, the timing advance offset is K2x K (for example, K2=312). Optionally, K1>K2, and Ki and K2 may be any values between 1 and 624”. That is, K1 and K2 are first introduced in the specification as alternatives and then in later paragraphs the introduction of K1 in combination with K2 is introduced.
For example, par.[0377] recites, in part, “The sending time of the message 3 is determined based on at least one of a receiving time n of the message 2, a processing delay of the message 2, an uplink downlink switching delay k1 (predefined in a protocol or pre-stored or configured by the base station by using signaling), an offset k2 specified in the message 2, the time unit S2 of the message 2, and the time unit S3 of the message 3”. Because the disclosure recites, that at least one of the above parameters are used in the determination of the sending time, it is appropriate for the 
Therefore, the examiner recommends amending the above subject matter into the claims to overcome the rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ly et al. (US 2018/0132282 A1) “Radio (NR) Random Access Procedure (RACH) Timing Designs”
Freda et al. (US 2019/0320467 A1) “Random Access in Next Generation Wireless Systems”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411